UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6255


ELVIS WAYNE JONES,

                    Plaintiff - Appellant,

             v.

THE AMERICAN CORRECTIONS ASSOCIATION, Standards and Accreditation
Department; THE VIRGINIA CONTROLLER; THE ACA- POLUNSKY AUDITS;
POLUNSKY FACULTY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:19-cv-00100-RAJ-LRL)


Submitted: April 22, 2021                                         Decided: April 26, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Elvis Wayne Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elvis Wayne Jones appeals the district court’s order dismissing without prejudice

his civil action for failure to comply with the court’s prior order to submit an amended 42

U.S.C. § 1983 complaint and statutory filing fee or in forma pauperis application within

the allotted time. Before this appeal was filed, Jones submitted to the district court an

amended § 1983 complaint and a motion for leave to proceed in forma pauperis. Because

Jones now has complied with the district court’s prior order and the district court will obtain

jurisdiction to review the filings upon disposition of this appeal, we conclude there is no

relief Jones could obtain by way of this appeal, and we dismiss the appeal as moot. See

CVLR Performance Horses, Inc. v. Wynne, 792 F.3d 469, 474 (4th Cir. 2015) (“Litigation

may become moot during the pendency of an appeal when an intervening event makes it

impossible for the court to grant effective relief to the prevailing party.”). We further deny

Jones’ motions for federal transit extension, summary judgment, default judgment, and

injunctive relief pending appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED




                                              2